SUPPLEMENT DATED APRIL 10, 2014 to PROSPECTUSES DATED DECEMBER 31, 2003 FOR KEYPORT ADVISOR CHARTER AND KEYPORT ADVISOR OPTIMA ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) KEYPORT VARIABLE ACCOUNT A This supplement contains information regarding a change to an investment option that is available under your Contract. Effective after the close of business on April 30, 2014, the name of the following investment option will change: Old Name New Name Templeton Developing Markets Securities Fund Templeton Developing Markets VIP Fund Please retain this supplement with your prospectus for future reference. Keyport US4/2014
